TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00679-CR


Richard Norman Long, Appellant


v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. CR-5336, HONORABLE LLOYD DOUGLAS SHAVER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Richard Norman Long seeks to appeal from a judgment of conviction for felony
driving while intoxicated.  Sentence was imposed on June 17, 2003.  There was no motion for new
trial.  The deadline for perfecting appeal was therefore July 17, 2003.  Tex. R. App. P. 26.2(a)(1). 
Notice of appeal was filed on November 18, 2003.  Under the circumstances, we lack jurisdiction
to dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction. 
See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23
(Tex. Crim. App. 1996).

The appeal is dismissed.


				__________________________________________
				Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   January 8, 2004
Do Not Publish